     Case 8:21-cv-01432-JVS-JDE Document 3 Filed 09/03/21 Page 1 of 2 Page ID #:24



     TRACY L. WILKISON
1    Acting United States Attorney
     DAVID M. HARRIS
2    Assistant United States Attorney
     Chief, Civil Division
3    JOANNE S. OSINOFF
     Assistant United States Attorney
4    Chief, General Civil Section
     TALYA M. SEIDMAN (Cal. Bar No. 336534)
5    Assistant United States Attorneys
           Federal Building, Suite 7516
6          300 North Los Angeles Street
           Los Angeles, California 90012
7          Telephone: (213) 894-7137
           Facsimile: (213) 894-7819
8          E-mail: Talya.Seidman@usdoj.gov
9    Attorneys for Defendants
10
11                              UNITED STATES DISTRICT COURT
12                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
13                                   SOUTHERN DIVISION
14   PEDRO AVALOS PASARAN,                           No. 8:21-cv-01432
15                Plaintiff,
                                                     STIPULATION TO EXTEND TIME TO
16                       v.                          RESPOND TO INITIAL COMPLAINT
                                                     BY NOT MORE THAN 30 DAYS
17   CITY OF SANTA ANA;                              (L.R. 8-3)
     DEPARTMENT OF HOMELAND
18   SECURITY; SAMUEL CHAIREZ;
     AND DOES 1 TO 50,                               Complaint Served:      July 8, 2021
19                                                   Current Response Date: Sept. 8, 2021
                  Defendants.                        New Response Date:      Oct. 8, 2021
20
21
22         IT IS HEREBY STIPULATED by and between the parties, through their
23   respective counsel, that Defendants Department of Homeland Security and Samuel
24   Chairez (“Defendants”) may have a thirty-day extension of time, up to and including
25   October 8, 2021, within which to answer, plead, or otherwise respond to Plaintiff’s
26   Complaint.
27   ///
28
                                                 1
     Case 8:21-cv-01432-JVS-JDE Document 3 Filed 09/03/21 Page 2 of 2 Page ID #:25




1          Pursuant to Central District Local Rule 8-3, an initial stipulation extending the
2    time within which to answer or otherwise respond to a complaint or petition by thirty
3    days or less must be filed with the Court, but does not require Court approval.
4          This is the first request for an extension in this action.
5
      Dated: September 3, 2021               LAW OFFICES OF SASHA TYMKOWICZ
6
                                             /s/ Sasha Tymkowicz
7                                            SASHA TYMKOWICZ, ESQ.
                                             Per email authorization 9/2/2021
8                                            Attorney for Plaintiff
9
10
      Dated: September 3, 2021               TRACY L. WILKISON
11                                           Acting United States Attorney
                                             DAVID M. HARRIS
12                                           Assistant United States Attorney
                                             Chief, Civil Division
13                                           JOANNE S. OSINOFF
                                             Assistant United States Attorney
14                                           Chief, General Civil Section
15
16                                           /s/ Talya M. Seidman
                                             TALYA M. SEIDMAN, ESQ
17                                           Assistant United States Attorney
18                                           Attorneys for Defendants
19
20   *The filer attests that all other signatories listed, and on whose behalf the filing is
     submitted, concur in the filing’s content and have authorized the filing.
21
22
23
24
25
26
27
28
                                                    2
